Citation Nr: 0431463	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include lumbar strain and degenerative disc disease of the 
lumbar segment of the spine.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a left knee disability, to include 
degenerative joint disease of the knee.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a right knee disability, to include 
degenerative joint disease of the knee.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for dissecting cellulitis of the scalp, status 
post cyst removal from the rear of the head and neck.

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the residuals of a cyst removal of the 
buttocks.

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for plantar fasciitis, with a heel spur, of the 
left foot.

8.  Entitlement to an initial disability evaluation in excess 
of 10 percent for plantar fasciitis, with a heel spur, of the 
right foot.

9.  Entitlement to an initial disability evaluation in excess 
of 10 percent for sleep apnea.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
June 1988 to July 2000, and seven years, eleven months and 
nine days of prior active military service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

With respect to the issue involving entitlement to an 
evaluation in excess of 30 percent for sleep apnea, the RO 
issued a rating decision in July 2001 that granted service 
connection for this disorder.  The veteran was notified of 
that rating action and the veteran submitted a notice of 
disagreement, asking that the disability be rated higher than 
the noncompensable evaluation originally assigned.  In 
October 2003, the disability rating for this condition was 
increased to 30 percent pursuant to the rating criteria found 
at 38 C.F.R. Part 4, Diagnostic Code 6847 (2000).  This 
evaluation is not the highest rating that can be assigned 
under this code.  The record further reflects that in January 
2004, the veteran notified the VA that he was still in 
disagreement with the evaluation assigned to this disorder.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the Board finds a notice of 
disagreement has been submitted from a matter that has not 
been addressed in a statement of the case the issue should be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  As of this date, and as noted 
below, the veteran has not been sent a statement of the case 
with respect to this issue, and the remand action below 
addresses that issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Medical evidence shows the veteran's left knee disability 
is manifested by complaints of pain, minimal restriction of 
movement, and some crepitus.  

3.  Medical evidence shows the veteran's right knee 
disability is manifested by complaints of pain on movement 
with range of motion of the right knee being minimally 
limited, and some crepitus.

4.  The veteran's cellulitis of the scalp and cyst removal of 
the head and neck is manifested by occasional crusting.  
There is no ulceration, exfoliation, tissue loss, enduration, 
or any other symptoms indicative of a more serious 
disability.  The disability does not affect more than 20 
percent of the area of the head and neck, and the veteran has 
not been prescribed corticosteroids for treatment of the 
disorder.

5.  The most recent VA medical examination failed to reveal 
symptoms or manifestations resulting from the removal of a 
cyst of the buttocks.

6.  The veteran suffers from pain on movement of both the 
right and left foot.  The veteran's disabilities of the feet 
have not affected his ability to function at home or at his 
place of employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5003 and 
5010 (2003). 

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5003 and 
5010 (2003). 

3.  The criteria for a rating in excess of 10 for dissecting 
cellulitis of the scalp, status post cyst removal from the 
rear of the head and neck, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, 
Diagnostic Codes 7804 and 7806 (2001) and (2003).  

4.  The criteria for a rating in excess of 10 for the 
residuals of a cyst removal of the buttocks have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 7819 and 7806 
(2001) and (2003).  

5.  The criteria for a rating in excess of 10 for plantar 
fasciitis, with a heel spur, of the left foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.104, Diagnostic Code 5015 (2003).  

6.  The criteria for a rating in excess of 10 for plantar 
fasciitis, with a heel spur, of the right foot have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.104, Diagnostic Code 5015 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

With respect to the appellant's claims, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision and the statement of the case (SOC).  Specifically, 
in those documents, the appellant has been told that he 
needed to submit evidence supporting his assertions that his 
disabilities were more disabling than currently rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA in April 2001, which spelled out the requirements of 
the VCAA and what the VA would do to assist the veteran.  The 
VA also informed the appellant that it would request records 
and other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that during the course of this 
appeal, the veteran has undergone examinations of the 
service-connected disabilities in order to determine the 
nature and extent of the disabilities.  Such examinations 
were last performed in September 2003.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure examinations of the veteran.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's disabilities.  

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The letter, dated April 2001, was not specific 
as to when the veteran had to submit any evidence he had to 
the RO.  An amendment to the VCAA has been enacted clarifying 
that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  Despite the 
issuance of a VCAA letter in April 2001 that does not take 
into account any recent modifications to the notification 
requirements, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a post-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issues discussed on appeal was harmless error.  In a 
letter to the veteran, dated April 2001, along with the SOC, 
the RO informed him of what information he needed to 
establish entitlement to the benefits requested.  The veteran 
was further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
notice the AOJ provided to the appellant in April 2001 was 
given before the initial AOJ adjudication of the claims; this 
notice was provided by the RO prior to the transfer of the 
appellant's case to the Board, and the content of that notice 
and various duty to assist letters, along with the SOC, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2003).  The April 2001 letter 
satisfies the VCAA content-complying notice, after which the 
case was adjudicated and an SOC was provided to the veteran.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Therefore, to decide the issues 
addressed in this decision would not be prejudicial error to 
the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, an SOC, and the 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.  Significantly, in a second VCAA 
letter in August 2003, the RO informed the veteran of the 
evidence necessary to establish increased evaluations for the 
service-connected disabilities at issue.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  He has, by information letters, 
a rating decision, and an SOC, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2003) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2003) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2003) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2003).  With respect to the increased rating issues before 
the Board, the appeal does stem from the veteran's 
disagreement with evaluations assigned as a result of the 
original grant of service connection, and the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, is for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

A.  Left Knee

The veteran's left knee disability has been rated pursuant to 
Diagnostic Code 5003.  38 C.F.R. Part 4 (2003).  The VA 
Schedule for Rating Disabilities (Rating Schedule) provides 
that the range of motion of the knee is zero degrees on 
extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate 
II (2003).  

Traumatic arthritis, Diagnostic Code 5010 (of 38 C.F.R. Part 
4 (2003)), is rated pursuant to the criteria found under 38 
C.F.R. Part 4, Diagnostic Code 5003 (2003) (degenerative 
arthritis).  This code provides that compensation may be 
awarded 
(1)  when limitation of motion meets the schedular criteria 
for the joint(s) affected and is objectively confirmed, such 
as by swelling, muscle spasm, or satisfactory evidence of 
painful motion; (2)  when objectively confirmed limitation of 
motion is not sufficient to warrant a compensable schedular 
evaluation, 10 percent is assigned for each major joint or 
minor joint group affected; (3)  when there is no limitation 
of motion, 10 or 20 percent will be assigned depending on the 
degree of incapacity, if there is x-ray evidence of 2 or more 
major joints or minor joint groups.  Hicks v. Brown, 8 Vet. 
App. 417, 420 (1995).

38 C.F.R. § 4.59 (2003) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.  

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2003).  Under 
Diagnostic Code 5260, a 10 percent evaluation applies where 
flexion is limited to 45 degrees.  A 20 percent evaluation 
requires flexion limited to 30 degrees, and a 30 percent 
evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2003).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2003).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2003).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206-
07 (1995).

The most recent VA joint examination performed in September 
2003 noted that the veteran walked normally and that his 
posture did not appear affected by his bilateral knee 
disorder.  The examination showed that out of a possible 140 
degrees of flexion, the veteran's flexion was 140 degrees 
with pain.  Minimal extension restrictions were not noted.  
The examiner wrote:

	. . . range of motion is 
additionally limited by pain, lack of 
endurance and pain has [been] the major 
functional impact.  Range of motion on 
the left is not additionally limited by 
fatigue, weakness and incoordination. . . 
.

Crepitus was found but the McMurray's test and Drawer test 
were within normal limits.  Muscle spasms and tissue atrophy 
have not been found.  Pain has been described but weakness 
has not been found.  The veteran does take medications and 
undergo physical therapy to relieve his knee pain.  X-ray 
films from December 2000 revealed moderate degenerative 
changes of the knee with spurs, bony hypertrophy, and some 
irregularity.  

The veteran's limitation of motion alone does not warrant an 
evaluation in excess of 10 percent pursuant to 38 C.F.R. Part 
4, Diagnostic Codes 5261 (2003).  The veteran's extension has 
not been limited to 15 degrees.  

However, X-ray films do show evidence of degenerative 
changes.  The veteran does have some limitation of motion of 
the joint due to pain.  However, there is no evidence 
suggestive that the left knee incapacitates the veteran.  
While he does suffer some limitations, there is no indication 
that he is unable to perform daily chores or activities.  
Therefore, a disability evaluation in excess of 10 percent 
under 38 C.F.R. Part 4, Diagnostic Codes 5010, 5003 (2003) is 
not warranted.  The evidence is not so balanced that there is 
any doubt on this point that could be resolved in the 
appellant's favor.  38 U.S.C.A. § 5107(b) (West 2003).  

The Board further finds no basis for assignment of separate 
ratings for separate periods during the appeal period, as it 
finds that the veteran's service-connected left knee has not 
significantly changed during the appeal period.  See 
Fenderson, supra.  

B.  Right Knee

The veteran is also service-connected for a right knee 
disability, and this too has been rated as 10 percent 
disabling pursuant to 38 C.F.R. Part 4, Diagnostic Code 5003 
(2003).  The rating criteria and discussion given above apply 
in this instance.  

In addition to examining the left knee in September 2003, the 
right knee was also examined.  The examination showed that 
out of a possible 140 degrees of flexion, the veteran's 
flexion was 140 degrees with pain.  Minimal extension 
restrictions were not noted but crepitus was once again 
reported.  Tenderness, muscle spasms, and tissue atrophy have 
not been found.  Pain has been described but weakness has not 
been found.  The veteran does take medications to relieve his 
knee pain and he participates in physical therapy.  X-ray 
films from December 2000 showed only mild degenerative 
changes.  With respect to the veteran's functional 
limitations, the doctor wrote:

	. . . range of motion is 
additionally limited by pain, lack of 
endurance and pain has [been] the major 
functional impact.  Range of motion on 
the right is not additionally limited by 
fatigue, weakness and incoordination. . . 
.

The McMurray's test and Drawer test were within normal 
limits.

The veteran's limitation of motion alone does not warrant an 
evaluation in excess of 10 percent pursuant to 38 C.F.R. Part 
4, Diagnostic Codes 5261 (2003).  The veteran's extension has 
not been limited to 15 degrees.  The evidence does support a 
rating of 10 percent.  In this regard, X-ray films do show 
evidence of degenerative changes.  The veteran does have some 
limitation of motion of the joint even if said limitation is 
caused by pain.  However, there is no evidence suggestive 
that the right knee incapacitates the veteran.  While he does 
suffer some limitation, there is no indication that he is 
unable to perform daily chores or activities.  Therefore, a 
disability evaluation in excess of 10 percent is not 
warranted under 38 C.F.R. Part 4, Diagnostic Codes 5003 
(2003).  The Board finds no basis for assignment of separate 
ratings for separate periods during the appeal period, as it 
finds that the veteran's service-connected right knee has not 
significantly changed during the appeal period.  See 
Fenderson, supra.  The evidence is not so balanced that there 
is any doubt on this point that could be resolved in the 
appellant's favor.  38 U.S.C.A. § 5107(b) (West 2003).  



C.  Plantar Fasciitis and Heal Spur - Left Foot

Service connection and a 10 percent disability rating has 
been assigned for a left foot disability.  After the veteran 
retired and he submitted his claim for benefits, an 
examination of the feet was accomplished in October 2000.  
Prior to the examination, the veteran complained of pain, 
weakness, stiffness, swelling, fatigue, and a lack of 
endurance on use.  Upon completion of the examination of both 
feet, the doctor wrote:

	. . . The veteran does not have flat 
feet.  Examination of feet reveals signs 
of tenderness at the posterior part of 
the sole of the feet bilaterally.  There 
are no skin or vascular changes.  Hallux 
valgus is absent.  The veteran requires 
no device for his feet.  Gait and posture 
of the veteran is normal.  Subjectively, 
he has limited function on standing and 
walking.  He cannot stand for more than 
one hour or walk more than one hour 
without having pain in his ankles and 
feet.

X-ray films produced at that time revealed no acute or 
significant bony abnormalities but some minimal degenerative 
changes were noted.  On the basis of the examination and the 
x-ray films, the veteran was diagnosed as suffering from 
plantar fasciitis with plantar and heel spurs of both feet.  
The results were forwarded to the RO which granted service 
connection and assigned a noncompensable evaluation for both 
feet.

In conjunction with the veteran's claim for a compensable 
evaluation, the veteran's VA medical records were obtained.  
These records stemmed from 2002 to 2003, and showed 
complaints of and treatment for pain of both feet and ankles.  
The veteran then underwent another VA compensation evaluation 
in September 2003.

Before the examination, when asked, the veteran again 
complained of pain, stiffness, swelling, and foot fatigue.  
With respect to the left foot, there was painful motion.  
Hallus valgus was reported and the degree of angulation was 
measured as moderate with no resection of the metatarsal head 
present.  Although the veteran was wearing corrective 
footwear, the examiner stated that these shoes were not 
helping the veteran and that he would need surgery to relieve 
the valgus deformity.  Limitations were found with respect to 
standing and walking.  

By analogy, the RO has applied Diagnostic Code 5015 for this 
disability.  38 C.F.R. Part 4 (2003).  Diagnostic Code 5015 
directs that benign new bone growths are to rated based on 
limitation of motion of affected parts as degenerative 
arthritis under Diagnostic Code 5003.  Id.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Id.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion.

As reported previously, in DeLuca v Brown, 8 Vet. App. 202 
(1995), the Court held that, in evaluating a disability under 
codes that provide a rating solely on the basis of loss of 
range of motion, VA must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2003).

Regarding the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.); 
(b)  More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); 
(c)  Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.); 
(d)  Excess fatigability; 
(e)  Incoordination, impaired ability to 
execute skilled movements smoothly; 
(f)  Pain on movement, swelling, 
deformity or atrophy of disuse. 

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2003).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  With respect to the veteran's service-
connected left foot disability, there are additional rating 
criteria that should be considered.  Consideration is 
therefore given to whether other diagnostic criteria might be 
more appropriate or more beneficial to the veteran.  The 
veteran does not have weak foot or claw foot, so Diagnostic 
Codes 5277 and 5278 would not apply.  38 C.F.R. Part 4 
(2003).  Diagnostic Code 5279 for metatarsalgia (i.e., pain 
and tenderness in the metatarsal region) provides a 10 
percent evaluation whether unilateral or bilateral.  This is 
the highest rating available under this code.  Because the 
veteran is already rated as 10 percent disabling, this code 
is not for application.  Hammertoes of all toes without claw 
foot is evaluated as 10 percent disabling if unilateral under 
Diagnostic Code 5282. 38 C.F.R. Part 4 (2003).  The veteran 
does not have hammertoes and this rating criteria is not for 
consideration.  

Moderate foot injury is to be evaluated as 10 percent 
disabling.  If the injury is moderately severe, a 20 percent 
evaluation is warranted.  A severe injury warrants assignment 
of a 30 percent rating.  When there is an actual loss of the 
use of the foot, a 40 percent evaluation will be assigned.  
38 C.F.R. Part 4, Diagnostic Code 5284 (2003).  

Here the clear preponderance of the evidence is against a 
finding that a rating in excess of 10 percent is warranted 
under any applicable rating criteria.  As discussed, there is 
minimal limitation of motion with pain.  Incoordination has 
not been found nor has weakness.  There is some fatigue but 
that occurs after the veteran has been on his feet for an 
hour or more or after walking over a mile.  The Board notes 
here that the medical evidence shows that there is a 
disability of the left foot in the form of degenerative 
arthritis.  

However, on the most recent VA examination, the veteran was 
noted to have normal motor power of the feet and ankles and 
to have normal motion of the ankles without swelling, 
effusion, crepitation, or instability.  In addition, 
functional impairment has only been linked to standing for 
extended periods of time, prolonged walking, or running, 
jumping and types of activity, with the impairment being only 
on the basis of pain and fatigability with no indication of 
instability, incoordination, or major structural changes.

A higher evaluation would require a moderately severe 
disability.  Throughout the period since the effective date 
of the grant of service connection the veteran has had full 
range of motion of the foot.  Although pain has been noted, 
the pain has not significantly reduced the veteran's ability 
to use the foot.  He has also been able to function as an 
electrician.  He has a normal gait and is able to walk on 
heels and toes.  The record documents relatively little 
treatment in the years since the effective date of service 
connection.  The record is negative for objective 
manifestations of disability, such as calluses, skin break-
down, unusual shoe wear pattern, muscle spasm, swelling, 
weakness, neurologic deficit, or limitation of motion or 
other symptoms due to the spur and fasciitis.  The Board 
finds that the evidence of pain on use and other symptoms, in 
conjunction with the minimal objective physical findings, is 
sufficient to establish no more than moderate disability.  
The Board is unable to conclude that this level of 
functioning is indicative of more than moderate disability.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
original rating greater than 10 percent for the veteran's 
left foot disability.  While the evidence shows some 
limitation of function, that loss of function has been 
considered in finding that an original rating of 10 percent 
is appropriate for the veteran's left foot disability.  The 
limitation of function as described by the September 2003 VA 
examiner only occurred when standing for extended periods of 
time, with prolonged walking, or with running, jumping and 
similar types of activity, with the impairment being only on 
the basis of pain and fatigability with no indication of 
instability, incoordination, or major structural changes 
other than the inflammatory changes in the plantar fascial 
structures of the feet at the insertion to the heels.  To the 
extent that the veteran asserted that a higher evaluation 
should have been awarded, he was correct and the RO assigned 
a 10 percent evaluation during this appeal process.  However, 
to the extent that he has sought an evaluation in excess of 
10 percent, the Board concludes that the more probative 
evidence consists of the numerous medical statements 
contained in the file.

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected left heel spur and 
fasciitis has not significantly changed during the appeal 
period.  See Fenderson, supra.  Accordingly, the Board finds 
that the criteria for entitlement to an original rating 
greater than 10 percent for a left heel spur with plantar 
fasciitis are not met.  The preponderance of the evidence is 
against the veteran's claim and there is no doubt to be 
resolved.

D.  Plantar Fasciitis and Heal Spur - Right Foot

In addition to asking that his left foot disability be rated 
higher, the veteran has also requested that his right foot 
disorder be assigned an evaluation in excess of 10 percent.  
Like the left foot, when the RO originally granted service 
connection for the disability, it assigned a noncompensable 
evaluation.  Since then, the condition has been re-assigned a 
10 percent disability rating.

The veteran's right foot has also been the subject of a 
physical examination by the VA.  The last examination was 
performed in September 2003.  The examination has shown that 
there is painful motion.  However, there is no indication 
that the range of motion of the foot has been affected by the 
disability and the veteran's gait has not suffered therefrom 
because of the right foot disorder.  

By analogy, the RO has also applied Diagnostic Code 5015 for 
this disability. As noted above, diagnostic Code 5015 directs 
that benign new bone growths are to rated based on limitation 
of motion of affected parts as degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. Part 4 (2003).  

As reported previously, in DeLuca v Brown, 8 Vet. App. 202 
(1995), the Court held that, in evaluating a disability under 
codes that provide a rating solely on the basis of loss of 
range of motion, VA must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  To the extent 
possible, the degree of additional loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted.

Here the clear preponderance of the evidence is against a 
finding that a rating in excess of 10 percent is warranted 
under any applicable rating criteria.  As discussed, there is 
minimal limitation of motion with pain.  Incoordination has 
not been found nor has weakness.  There is some fatigue but 
that occurs after the veteran has been on his feet for an 
hour or more or after walking over a mile.  The Board notes 
here that the medical evidence shows that there is a 
disability of the right foot in the form of minimal 
degenerative arthritis.  

On the most recent VA examination, the veteran was noted to 
have normal motor power of the feet and ankles and to have 
normal motion of the ankles without swelling, effusion, 
crepitation, or instability.  In addition, functional 
impairment has been only been linked to standing for extended 
periods of time, prolonged walking, or running, jumping and 
similar types of activity, with the impairment being only on 
the basis of pain and fatigability with no indication of 
instability, incoordination, or major structural changes.

A higher evaluation would require a moderately severe 
disability.  Throughout the period since the effective date 
of the grant of service connection the veteran has had full 
range of motion of the foot.  Although pain has been noted, 
the pain has not significantly reduced the veteran's ability 
to use the foot.  He has also been able to function as an 
electrician.  He has a normal gait and is able to walk on 
heels and toes.  The record documents relatively little 
treatment in the years since the effective date of service 
connection.  The record is negative for objective 
manifestations of disability, such as calluses, skin break-
down, unusual shoe wear pattern, muscle spasm, swelling, 
weakness, neurologic deficit, or limitation of motion or 
other symptoms due to the spur and fasciitis.  The Board 
finds that the evidence of pain on use and other symptoms, in 
conjunction with the minimal objective physical findings, is 
sufficient to establish no more than moderate disability.  
The Board is unable to conclude that this level of 
functioning is indicative of more than moderate disability.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
original rating greater than 10 percent for the veteran's 
right foot disability.  While the evidence shows some 
limitation of function, that loss of function has been 
considered in finding that an original rating of 10 percent 
is appropriate for the veteran's right foot disability.  The 
limitation of function as described by the September 2003 VA 
examiner only occurred when standing for extended periods of 
time, with prolonged walking, or with running, jumping and 
similar types of activity, with the impairment being only on 
the basis of pain and fatigability with no indication of 
instability, incoordination, or major structural changes 
other than the inflammatory changes in the plantar fascial 
structures of the feet at the insertion to the heels.  To the 
extent that the veteran asserted that a higher evaluation 
should have been awarded, he was correct and the RO assigned 
a 10 percent evaluation during this appeal process.  However, 
to the extent that he has sought an evaluation in excess of 
10 percent, the Board concludes that the more probative 
evidence consists of the numerous medical statements 
contained in the file.

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected right heel spur and 
fasciitis has not significantly changed during the appeal 
period.  See Fenderson, supra.  Accordingly, the Board finds 
that the criteria for entitlement to an original rating 
greater than 10 percent for a right heel spur with plantar 
fasciitis are not met.  The preponderance of the evidence is 
against the veteran's claim and there is no doubt to be 
resolved.



E.  Residuals Cyst Removal - Head and Neck

The record reflects that service connection has also been 
granted for the residuals of a cyst removal at the back of 
the head and neck.  When the veteran initially requested 
service connection for the residuals of the cyst, an 
examination of the affected area was performed.  This 
examination was accomplished in October 2000.  

After the veteran's neck and head was examined, the doctor 
scribed the following with respect to the residuals from the 
cyst removal:

	. . . There is a scar present at the 
back of the head and upper part of the 
neck.  This is due to surgical 
removal/drainage of cyst.  It measures 
about 11 cm. x 0.5 cm.  Shape is linear.  
There is no tenderness present.  Texture 
is firm.  Scar is depressed.  Color is 
dark.  There is no underlying tissue 
loss, disfigurement, ulceration or 
breakdown.  Inflammation is not present.  
There is no edema.  There is no keloid 
formation or burn present. . . 

The veteran was diagnosed with cellulitis and folliculitis of 
the scalp and neck area.  

The RO reviewed the examination results along with the 
service medical records and in a July 2001 rating decision, 
granted service connection and assigned a noncompensable 
evaluation.  

Another examination of the area in question was performed in 
September 2003.  The examining physician did not find a scar 
in the area in question although he did note that there was 
skin disease with crusting at the back of the head.  
Ulceration, exfoliation, tissue loss, induration, 
inflexibility, hypo- and hyperpigmentation, abnormal texture, 
and limitation of motion were not seen or diagnosed.  The 
examiner opined that the skin lesions were not associated 
with systemic disease.  

The veteran's VA medical treatment records from 2002 and 2003 
do show treatment for a skin disorder of the head.  They 
indicate that the veteran has been prescribed medication to 
treat outbreaks and to prevent exfoliation and scabbing.  
They do not, however, indicate that another cyst has 
developed on the back of the head or neck.  The medical 
treatment records and the most recent VA medical examination 
of the head and neck do not show oozing or drainage from the 
cyst site.  

The veteran's cyst removal of the head and neck has been 
rated pursuant to 38 C.F.R. Part 4, Diagnostic Codes 7804 and 
7806 (2001) and (2003).  During the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
By regulatory amendment, effective July 31, 2002, changes 
were made to the schedular criteria for evaluating skin 
disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  See 
67 Fed. Reg. 49596- 49599 (2002).  The veteran is entitled to 
the application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  VAOPGCPREC 
3-2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 
(2000).  In pertinent part, these new regulations are not so 
different from the old as to require special development to 
prevent prejudice to the veteran.  

Diagnostic Code 7804 provides a 10 percent disability 
evaluation for a superficial scar, which is tender and 
painful on objective demonstration.  38 C.F.R. Part 4, 
Diagnostic Code 7804 (2001) and (2003).  A 10 percent 
disability rating has been assigned.  Because the veteran is 
already receiving the maximum schedular evaluation under this 
diagnostic criteria, the Board must review whether the 
veteran is entitled to a higher evaluation under another 
diagnostic code, such as 38 C.F.R. Part 4, Diagnostic Code 
7806.

Under the "old" criteria (38 C.F.R. Part 4, Diagnostic Code 
7806), a 10 percent rating is warranted for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  Ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptional repugnance warrants a 50 percent rating.  

Under the regulations in effect prior to July 31, 2002 
disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 
10 percent evaluation if the disfigurement is moderate.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001).  Superficial 
scars warrant a 10 percent evaluation if they are poorly 
nourished and subject to repeated ulceration or if they are 
tender and painful on objective demonstration.  Scars may 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2001).

The revised Diagnostic Code 7800 provides that disfigurement 
of the head, face, or neck, where shown by one characteristic 
of disfigurement warrants a 10 percent rating.  Note (1) 
provides that the eight characteristics of disfigurement are:  
scar five or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Note (2) states:  
Rate tissue loss of the auricle under Diagnostic Code 6207 
(loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) states to take into consideration 
unretouched color photographs when evaluating under these 
criteria.  67 Fed. Reg. 49,596 (July 31, 2002), (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800).

The revised criteria for Diagnostic Code 7806 for eczema now 
includes dermatitis, and provides for a 10 percent rating 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.  A rating of 30 
percent is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  38 C.F.R. Part 4, Diagnostic Code 7806 (2003).

Although the veteran reported experiencing recurrent symptoms 
associated with outbreaks, there is no documented pattern of 
repeated medical visits for treatment of the reported active 
recurrences.  In fact, review of the medical evidence reveals 
very few, if any, recent clinical findings attributable to 
dissecting cellulitis or the cyst removal.  Although crusting 
has been noted, the record does not show any type of 
disfigurement, limitation of motion, ulceration, or 
exudation.  There is no indication that he has required 
corticosteroids or immunosuppressive drugs, and there is no 
evidence showing that the dissecting cellulitis affects 20 to 
40 percent of the neck and head.  Accordingly, the veteran's 
disability is not shown to be so symptomatic or actively 
disabling as to warrant an evaluation in excess of 10 percent 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 7806 (2001) and 
(2003).  The Board finds no basis for assignment of separate 
ratings for separate periods during the appeal period, as it 
finds that the veteran's service-connected dermatological 
disability of the head and neck has not significantly changed 
during the appeal period.  See Fenderson, supra.  


F.  Residuals Cyst Removal - Buttocks Area

The veteran has been assigned a 10 percent disability rating 
for residuals of a cyst removal of the buttocks.  During the 
October 2002 examination, the veteran complained of drainage 
from the cyst and having to wear pads to protect his clothes.  
Rectal examination revealed a draining cyst on the right 
aspect of the inner area.  It was draining and there was a 
scab present, which did not appear to be healing properly.  
There is no fecal leakage.  There are no hemorrhoids.  
Palpation of the rectal walls was not done because of 
tenderness in the area, and likewise, prostate was not 
palpated for this reason.

As noted, a 10 percent rating was assigned in accordance with 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Codes 7819 and 7806 (2000).  The veteran was notified of this 
determination, and appealed. 

Another examination was performed in September 2003.  Unlike 
previously, the veteran did not complain of drainage or 
having to use pads.  When examined, there was no evidence of 
any cyst residuals including drainage, leakage, crusting, 
etcetera.  

Again, this disability has been rated pursuant to the rating 
criteria found at Diagnostic Codes 7819 and 7806.  38 C.F.R. 
Part 4 (2001) and (2003).  During the pendency of the 
veteran's appeal, VA's Schedule for Rating Disabilities was 
amended.  By regulatory amendment, effective July 31, 2002, 
changes were made to the schedular criteria for evaluating 
skin disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  
See 67 Fed. Reg. 49596- 49599 (2002).  The veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new criteria, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  VAOPGCPREC 3-2000 (April 10, 2000), published at 
65 Fed. Reg. 33,422 (2000).  In pertinent part, these new 
regulations are not so different from the old as to require 
special development to prevent prejudice to the veteran.  

The veteran's cyst removal is currently rated as 10 percent 
disabling pursuant to the former diagnostic code for eczema.  
A noncompensable rating is warranted for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is warranted for 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for exudation or itching constant, extensive lesions, or 
marked disfigurement.  Ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptional repugnance warrants a 50 percent rating.  38 
C.F.R. Part 4, Diagnostic Code 7806 (2001).

Superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2001).

The revised criteria for Diagnostic Code 7806 for eczema now 
includes dermatitis, and provides for a 10 percent rating 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.  A rating of 30 
percent is warranted where 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12- 
month period.  38 C.F.R. Part 4, Diagnostic Code 7806 (2003).

The veteran's most recent VA medical examination failed to 
produce any findings indicative of a more serious disability.  
The veteran's post-service medical treatment records are also 
negative for complaints of or treatment for the disability.  
Moreover, when the veteran was specifically questioned about 
the disorder in September 2003, he was silent as to any 
complaints involving the condition.  

There is no indication from the record that there is any type 
of disfigurement, limitation of motion, ulceration, 
exudation, or crusting, due to the veteran's cyst removal.  
The record is negative for any flare-ups or treatment of the 
area with topical medications.  There is no indication that 
he has required corticosteroids or immunosuppressive drugs.  
Accordingly, the veteran's condition is not shown to be so 
symptomatic or actively disabling as to warrant an evaluation 
in excess of 10 percent.  The Board finds no basis for 
assignment of separate ratings for separate periods during 
the appeal period, as it finds that the veteran's service-
connected cyst removal has not significantly changed during 
the appeal period.  See Fenderson, supra.  




Conclusion

In reaching the above determination, the Board considered 
whether the veteran's service-connected disabilities standing 
alone present an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected disabilities, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2003) are not met.


ORDER

A disability evaluation in excess of 10 percent for a left 
knee disability is denied.

A disability evaluation in excess of 10 percent for a right 
knee disability is denied.

A disability evaluation in excess of 10 percent for 
dissecting cellulitis of the scalp, status post cyst removal 
from the rear of the head and neck is denied.

A disability evaluation in excess of 10 percent for the 
residuals of a cyst removal of the buttocks is denied.

A disability evaluation in excess of 10 percent for plantar 
fasciitis, with a heel spur, of the left foot is denied.

A disability evaluation in excess of 10 percent for plantar 
fasciitis, with a heel spur, of the right foot is denied.


REMAND

With respect to the veteran's claims involving service 
connection, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The veteran has requested that service connection be granted 
for a back disability, to include lumbar strain and 
degenerative disc disease of the lumbar segment of the spine.  
The RO, in its July 2001, stated that the physical 
examinations performed in October and December 2001 did not 
find that the veteran was suffering from any type of back 
disorder.  Moreover, the same rating action states that the 
veteran only had one incident involving the back and that 
that incident occurred in 1997.  

The examination performed on the veteran in September 2003 
did not provide specific comments on whether the veteran 
suffers from a back disability and if he does, whether said 
disability is related to the veteran's military service.  
Additionally, the claim folder contains a private medical 
record, dated May 1995, that documents the veteran's 
complaints involving the back.  

A thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) so that the disability evaluation 
will be a fully informed one should be accomplished.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon the 
evidentiary record in the instant case, as discussed above, 
and in light of the applicable provisions of the VCAA, it is 
the Board's opinion that such an examination should be 
afforded the veteran before the Board's decision on the 
merits of his claim is issued.  See also 38 C.F.R. § 4.2 
(2003) (". . . if the [examination] report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for rating purposes"); 38 
C.F.R. § 4.10 (2003) (the examiner must give a "full 
description of the effects of disability upon the person's 
ordinary activity'); Schafrath v. Derwinski, 1 Vet. App. 589, 
594.  Because a physician has not commented specifically on 
the veteran's contentions and assertions, the claim is 
remanded for the purpose of obtaining additional medical 
information that would provide answers to the veteran's 
contentions.

The veteran further asserts that that he has headaches that 
are related to his military service.  The veteran was 
examined for his complaints of headaches by the VA in 
December 2000.  The examiner admitted that the veteran did 
provide subjective complaints of headaches but that objective 
evidence of headaches was not noted.  The doctor further 
wrote that the veteran contended that the headaches were 
somehow related to his dermatological condition of the head.  
Because a physician has not commented specifically on the 
veteran's contentions and assertions, the claim is remanded 
for the purpose of obtaining additional medical information 
that would provide answers to the veteran's contentions.

Also, the Board finds the veteran has submitted a notice of 
disagreement with respect to the denial of an evaluation in 
excess of 30 percent for sleep apnea  As a timely notice of 
disagreement has been filed, the Board's jurisdiction has 
been triggered and this issue must be REMANDED so that the RO 
can issue a statement of the case on the underlying claim 
that adequately notifies the veteran of the action necessary 
to perfect an appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:


1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for the remaining 
issues on appeal received since June 2003 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified regarding the issues on 
appeal.  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

2.  The RO should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to evaluate his claimed 
headache disability.  The claims folder 
and this remand are to be made available 
to the examiner before the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from any type of headaches, and, 
if so, the etiology of the claimed 
disorder.  The examiner is asked to state 
whether it is at least as likely as not 
that any such disorder is related to any 
in-service disease or injury, including 
the veteran's service-connected 
dermatological condition of the head and 
neck.  If this matter cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the headaches, such 
testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  The RO should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to evaluate his claimed back 
disorder.  The claims folder and this 
remand are to be made available to the 
examiner before the examination, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from any disability or 
disabilities of the back, and, if so, the 
etiology of the claimed disorder.  The 
examiner is asked to state whether it is 
at least as likely as not that any such 
disorder is related to any in-service 
disease or injury.  If this matter cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
respective report.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the back disorder, 
such testing or examination is to be done 
before completion of the examination 
report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO should issue a statement of 
the case as to the issue of entitlement 
to an evaluation in excess of 30 percent 
for sleep apnea.  The veteran and his 
representative should be apprised of his 
right to submit a substantive appeal and 
to have his claim reviewed by the Board.  
The RO should allow the veteran and his 
accredited representative the requisite 
period of time for a response.  

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




